UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 04-6369



TOUSSAINT LAMONT WILSON,

                                               Petitioner - Appellant,

          versus


C. J. DEROSA, Warden,         Fort   Dix   Federal
Correctional Institution,

                                                Respondent - Appellee.


Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-03-500-2)


Submitted:   April 15, 2004                   Decided:   April 23, 2004


Before NIEMEYER and GREGORY, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Toussaint Lamont Wilson, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

                Toussaint Lamont Wilson seeks to appeal the district

court’s order denying relief on his petition filed under 28 U.S.C.

§ 2241 (2000), but properly construed by the district court as a

motion under 28 U.S.C. § 2255 (2000).*                  The order is appealable

only       if   a    circuit   justice   or   judge    issues   a    certificate   of

appealability.           28 U.S.C. § 2253(c)(1) (2000).             A certificate of

appealability will not issue absent “a substantial showing of the

denial of a constitutional right.”               28 U.S.C. § 2253(c)(2) (2000).

A prisoner satisfies this standard by demonstrating that reasonable

jurists would find that his constitutional claims are debatable and

that any dispositive procedural rulings by the district court are

also debatable or wrong.           See Miller-El v. Cockrell, 537 U.S. 322,

336 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000); Rose v.

Lee, 252 F.3d 676, 683 (4th Cir. 2001).                   We have independently

reviewed the record and conclude that Wilson has not made the

requisite           showing.     Accordingly,     we    deny    a    certificate   of

appealability and dismiss the appeal.                    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.

                                                                           DISMISSED



       *
      Wilson does not challenge the district court’s dismissal of
the sole claim properly filed under § 2241.

                                         - 2 -